ORDER

PER CURIAM.
Defendant James Dale Paxton (“Pax-ton”) appeals from the trial court’s judgment after his conviction by a jury of robbery in the first degree, Section 569.020, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000. Pax-ton was sentenced to two concurrent twenty-year terms of imprisonment. On appeal, Paxton argues the trial court erred in: (1) overriding his objection at trial and request for a mistrial when the State elicit*222ed evidence by a police detective explaining the use of the EPIC system because it indicated that Paxton had prior arrests; and (2) permitting the State to elicit the cashier victim’s testimony during a second viewing of the surveillance tape because the tape speaks for itself and the testimony was cumulative.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).